The opinion of the court was delivered by
Kellogg, J.
This was an action of ejectment for a piece of land, being part of lot number one in the town of Readsboro. The case was referred, and the referee submitted a report detailing the facts found and the decisions by him made upon the facts. The county court having rendered judgment for the plaintiff upon the report, the case comes here for revision upon exceptions by the defendant. It appears, that the defendant was the owner of the west quarter of the north half of lot number one, and the plaintiff the owner of the remaining three quarters. The controversy between the parties was in relation to the division line between them. To ascertain where that was, it became necessary to ascertain the west line of the lot, which was also the west line of Readsboro. The south west corner of the town being ascertained, there is no difficulty in determining the correct line between the parties. The referee finds the south west corner of Readsboro to be twenty rods west of where it was supposed to be by Hall and Phillips, and consequently that the division line temporarily established by the parties is too far east by the same number of rods, and that the plaintiff is the owner of the land, for the recovery of which the suit is brought. These facts cannot be controverted here, but must be assumed to be correct.
It was insisted before the referee, and has been urged here, that the written agreement of the parties is void, inasmuch as it does not *299designate any person, or tribunal, to ascertain the south west corner of Readsboro; but we think the referee was correct in holding, that it was not void, and that the parties must have intended to refer to such a tribunal, as the law had invested with authority to decide the question. Such tribunal is a court of competent jurisdiction. Indeed, we know of no other having such authority, unless it be a board created by the voluntary act of the parties. It is also insisted, that the plaintiff is not entitled to recover, inasmuch as he did not give the defendant six months notice to quit. This objection is based upon the assumption, that the written agreement of the parties constituted the relation of landlord and tenant, and consequently that the defendant was entitled to the usual notice to quit. This objection, however, in the judgment of the court, is not well founded. It is not the ordinary case of a lease of land. By the settled law in relation to landlord and tenant, the tenant, by taking a lease, admits the title of his landlord. But in this case both parties claimed title to the land in question, and the agreement was made for the purpose of defining, for the time being and until the original south west corner of Readsboro should be established, the respective possessions of the parties, and providing the amount that should be paid by the defendant, if any portion of the premises so occupied by him should ultimately be found to belong to the plaintiff.
The referee decided, that the defendant was not entitled to the usual notice to quit, and farther, that he was not entitled to any * notice.
The agreement of the parties was clearly sufficient authority to the defendant to occupy the premises. It was, at least, a license to him to occupy the land; and while it remained in force and unrevoked, he could not, for such occupancy, be regarded a trespasser. To hold him a trespasser under such circumstances would be most unreasonable and without precedent. The defendant, being in possession of the premises by the license and permission of the plaintiff, was at least entitled to reasonable notice of the plaintiff’s intention to institute a suit to settle the disputed line. We therefore think, the referee was wrong in holding that the defendant was not entitled to any notice to quit.
It has been urged, that the act of the plaintiff in turning his cattle upon the land, was a revocation of the license, and that from that *300time the defendant should be held a trespasser. We do not think, the facts in the case will justify such an inference. For after the plaintiff had turned his cattle upon the premises, he still went on and erected his share of the fence stipulated in the contract, thereby showing that he regarded the agreement still in force. There is no evidence in the case, showing a revocation of the license, or any notice to the defendant, prior to the commencement of the suit, of the plaintiff’s intention to institute a suit to ascertain and establish the original south west corner of Readsboro. In the absence of such or some equivalent proof, we think the plaintiff was not entitled to recover. Consequently the judgment of the court below must be reversed, and judgment entered upon the report for the defendant.